PER CURIAM.
We reverse the order denying the vacation of a default judgment entered in a child dependency case. There is record evidence appellants did not receive notice of the calendar call which they failed to attend; thus excusable neglect was demonstrated. See Dubois v. Fried, 378 So.2d 1350 (Fla. 3d DCA 1980). Moreover, the asserted defense that the corporal punish*1019ment appellants administered did not amount to abuse was a meritorious defense for purposes of setting aside a default. See In Interest of D.S., 492 So.2d 797 (Fla. 2d DCA 1986).
Reversed and remanded.